DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the election of species in the reply filed on 21 April 2022 is acknowledged.  
i.	The traversal is on the grounds that Examiner fails to (i) identify different search queries, (ii) explain prior art applicability to unique ones among species, and (iii) explain why species will raise different non-prior art issues.  
The Office respectfully disagrees.  There is no suggestion in the Restriction (Election of Species) Requirement of the distinct subject matter taking the form of combinations and/or sub-combinations, but rather, non-obvious variants.
ii.	Applicant further alleges that a search for resonating/non-resonating materials of one species, overlaps with a search for all species, on the basis of a passages from the instant application.
The Office respectfully disagrees.  The relied upon passages of the instant application suggest at most, overlap in search for resonating and non-resonating properties of a single one of said species, not all. 

iii.	Applicant elects Species II, III and V, to which a correspondence is drawn with claims 1 – 22, 24 – 28 and 30.
a.	However, both of non-elected species VI (600A of Figure 6) and VII (600B) provide illustrations of claim 26’s recited sensing pixel layer (Comprising 612) that is situated between the transmitter layer (Comprising 610) and the acoustics configuration layer (Comprising 606/606-1, 606-2).
Claim 26 (along with claims 27 and 28 depending therefrom) are thus withdrawn from consideration, as being directed to a non-elected invention.
b.	Parenthetical status identifiers preceding language of claims (23, 26 – 29) directed to non-elected species should be modified to reflect the current status of withdrawn.
---
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 April 2022, 27 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:  
i.	Reference numeral “...524...” is referred to as representing both “...fingerprint sensor...” and “...recess...” [0061]; for the sake compact prosecution, “...524...” will be interpreted to represent the “...fingerprint sensor...”
ii.	[0006] and [0100] of the disclosure similarly describe in {II} below a variation of the acoustic configuration layer, wherein it may be a layer of the ultrasonic sensor that is nearest itself (emphasis provided).
//
[0006] In some implementations, a device may include a display; an ultrasonic fingerprint sensor; and an acoustics configuration layer formed of a resonating material, wherein the acoustics configuration layer is at least one of: a layer of the display that is configured to be {I} nearest the ultrasonic fingerprint sensor, or a layer of the ultrasonic fingerprint sensor that is configured to be {II} nearest the acoustics configuration layer (emphasis provided).
[0100] Aspect 30: A device comprising: a display; an ultrasonic fingerprint sensor; and an acoustics configuration layer formed of a resonating material, wherein the acoustics configuration layer is at least one of: a layer of the display that is configured to be {I} nearest the ultrasonic fingerprint sensor, or a layer of the ultrasonic fingerprint sensor that is configured to be {II} nearest the acoustics configuration layer (emphasis provided).
\\
Per Figure 6 and [0064] of the instant application, a variation of the acoustic configuration layer (Comprising 606 / 606-1, 606-2) is illustrated as a layer of the sensor (Comprising 604) nearest the display (Comprising 602).
For the sake of compact prosecution, the above two passages’ language “...a layer of the ultrasonic fingerprint sensor that is configured to be nearest the acoustics configuration layer...” will instead be interpreted as “...a layer of the ultrasonic fingerprint sensor that is configured to be nearest the display...”  Please explicitly communicate if this interpretation is inconsistent with Applicant’s intended interpretation.
--
Appropriate correction is required.

Claim Objections
Claim 30 objected to.  The final limitation of the claim “...a layer of the ultrasonic fingerprint sensor...” suffers the same deficiency indicated above in (ii) of the objection to the specification.  
Thus, recitation of “...nearest the acoustics configuration layer...” in claim 30 will similarly be interpreted as “...nearest the display...”  Please explicitly communicate if this interpretation is inconsistent with Applicant’s intended interpretation.
--
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 – 10, 13 – 25, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panchawagh et al. (2018/0373913; hereinafter Panchawagh).

Regarding claim 1, Panchawagh discloses a device [0002] comprising: 
a flexible [0047] display (Comprising 1465 of Figure 14A; [0125]); 
an ultrasonic fingerprint sensor (Comprising 1495) that is configured to transmit and receive an ultrasonic signal in an acoustic path (e.g. 1050 of Figure 10A similarly indicative of transmission and receiving path) through the flexible display (Comprising 1065),
an acoustics configuration layer (Comprising at least one of 1460, 1480, 1485, 1490, 1494) that is situated between the flexible display (Comprising 1465) and the ultrasonic fingerprint sensor (Comprising 1495), wherein 
the acoustics configuration layer (Comprising at least one of 1460, 1480, 1485, 1490, 1494) is configured to optimize a signal strength of the ultrasonic signal based at least in part on a configuration of one or more layers of the flexible display (A high acoustic impedance mismatch for electrical shielding layer {Comprising 1460} and sensor electrodes {Comprising 1485} is established relative to adjacent layers for total reflection of ultrasonic waves [0130] whereas impedance matching of passivation layer {Comprising 1490} relative to adjacent layers minimizes reflections [0146]).  

Regarding claim 6, Panchawagh discloses the device of claim 1.  Panchawagh discloses the device wherein a thickness of a non-resonating material of the acoustics configuration layer (Transmitter and receiver respectively having thickness of 28.mu.m and 12.mu.m [0072] and facilitated by transceiver layer [0073] formed from aluminum nitride1 [0008]) is based at least in part on a half-wavelength of the ultrasonic signal (Half of wavelength of 1mm [0072] is 0.5mm, or 500.um.m). 

Regarding claim 7, Panchawagh discloses the device of claim 6.  Panchawagh discloses the device wherein a thickness of the non-resonating material (Aluminum nitride transceiver [0008] comprising transmitter and receiver [0073] interpreted to have a thickness no less than the larger of the two; at least 28.mu.m [0072]) is substantially the same as a thickness of the flexible display ([0124]: As low as 50.mu.m).  

Regarding claim 8, Panchawagh discloses the device of claim 1.  Panchawagh discloses the device wherein an operational frequency range of the ultrasonic signal is between 10 megahertz and 20 megahertz [0086].  

Regarding claim 9, Panchawagh discloses the device of claim 1.  Panchawagh discloses the device wherein a non-porous adhesive layer (Comprising 1494 of Figure 14A; [0132]: Epoxy-based) is positioned between the flexible display (Comprising 1465) and the acoustics configuration layer (Comprising 1460).  

Regarding claim 10, Panchawagh discloses the device of claim 9.  Panchawagh discloses the device wherein the non-porous adhesive layer (Comprising 1494 of Figure 14A) is laminated [0013] to a layer (Comprising 1460) of the flexible display (Comprising 1465).  

Regarding claim 13, Panchawagh discloses the device of claim 1.  Panchawagh discloses the device wherein the flexible display comprises a cover glass that has a maximum thickness that is less than 200 microns ([0065]: Including range of 10 to 200 microns).  

Regarding claim 14, Panchawagh discloses the device of claim 13.  Panchawagh discloses the device wherein a thickness of a non-resonating material over the cover glass ([0065]: Platen thickness ranging from 10-1,000.mu.m) is based at least in part on a quarter-wavelength of the ultrasonic signal ([0072]: Wavelength of less than a millimeter, or less than 1,000.mu.m; one quarter this value – 250.mu.m – falls within the range of thickness platen may be formed with).  


Regarding claim 15, Panchawagh discloses a device [0002] comprising: 
a flexible [0047] display (Comprising 1610 of Figure 16D; [0139]) that includes a backing layer, wherein the backing layer includes a porous foam layer (Comprising 1625; [0143]), a base layer (Comprising 1635), and a recess (Portion of 1625 containing and in contact with back side of 1630 [0143]); and 
an ultrasonic fingerprint sensor (Comprising 1630) that is configured to transmit and receive an ultrasonic signal in an acoustic path through the flexible display [0151], wherein 
the ultrasonic fingerprint sensor (Comprising 1630) is positioned within the recess (Of 1625) and coplanar to at least one of the porous foam layer or the base layer (Covering/contiguous relationship of portion of 1625 to backside of 1630 is coplanar in nature).  

Regarding claim 16, Panchawagh discloses the device of claim 15.  Panchawagh discloses the device (Figure 16D) further comprising a stiffener (At least thick copper on the back of shielding layer [0143] considers among metals functioning elsewhere as stiffener [0113]) that is positioned within the recess (Within the body of 1625, formed subsequent 1620).  

Regarding claim 17, Panchawagh discloses the device of claim 16.  Panchawagh discloses the device wherein the stiffener ([0143]: Copper on the back of shielding layer {comprising 1620 of Figure 16D}) is positioned between the ultrasonic fingerprint sensor (Comprising 1630) and a panel layer of the flexible display (Comprising 1610).  

Regarding claim 18, Panchawagh discloses the device of claim 16.  Panchawagh discloses the device wherein the ultrasonic fingerprint sensor (Comprising 1630 of Figure 16D) is positioned between the stiffener (1635; [0143]: May be formed with copper) and a panel layer of the flexible display (Comprising 1610).  

Regarding claim 19, Panchawagh discloses the device of claim 16.  Panchawagh discloses the device being provided wherein the stiffener is positioned between the ultrasonic fingerprint sensor ([0143]: Copper on the back of 1630) and a base of the recess that is in the base layer (Of 1635).  

Regarding claim 20, Panchawagh discloses the device of claim 16.  Panchawagh discloses the device wherein the stiffener is formed from a resonating material that is configured to alter a frequency of the ultrasonic signal ([0143]: Thick copper2 tape).  

Regarding claim 21, Panchawagh discloses the device of claim 15.  Panchawagh discloses the device (Figure 16D) wherein the recess (Step in structure of 1635) comprises an opening that extends through the porous foam layer (Step in structure of 1625) and through the base layer (Step in structure of 1635).  


Regarding claim 22, Panchawagh discloses the device of claim 15.  Panchawagh discloses the device (Figure 16D) wherein the recess comprises an opening through the porous foam layer (Portion of 1625 occupied by 1630) and a base that is within the base layer (Portion of 1630 below 1630, parallel to and having differing depth).  

Regarding claim 25, Panchawagh discloses the device of claim 15.  Panchawagh discloses the device wherein the flexible display comprises a cover glass that has a thickness that is less than 200 microns ([0065]: Including portion of range within 10mu.m to 200mu.m).  

Regarding claim 30, Panchawagh discloses a device [0002] comprising: 
a display (Comprising 1465 of Figure 14A); 
an ultrasonic fingerprint sensor (Comprising 1495),
an acoustics configuration layer formed of a resonating material ([0130]: Material of both electrical shielding layer at display edge, and sensor electrodes may be selected from a list of materials including copper3), wherein the acoustics configuration layer is at least one of: 
a layer (Comprising 1460) of the display (Comprising 1465) that is configured to be nearest the ultrasonic fingerprint sensor (Comprising 1495), or 
a layer (Comprising 1485) of the ultrasonic fingerprint sensor (Comprising 1495) that is configured to be nearest the acoustics configuration layer (Comprising 1465).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh.

Regarding claim 11, Panchawagh discloses the device of claim 1.  
The relied upon embodiment of Panchawagh fails to explicitly discloses the device wherein the ultrasonic fingerprint sensor is positioned within a recess of a backing layer of the flexible display.  
However, a differing embodiment of Panchawagh (Figure 16D) discloses the ultrasonic fingerprint sensor (1630) being positioned within a recess of a backing layer (Step in structure of 1635, accommodating 1630 and change in height of 1625) of the flexible [0047] display (1610 of 1600).  Among modification to the Panchawagh’s embodiments deemed to be readily apparent to one of ordinary skill [0162] are combinations thereof [0163]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Panchawagh to be modified wherein the ultrasonic fingerprint sensor is positioned within a recess of a backing layer of the flexible display, in view of a latter embodiment of Panchawagh, by virtue of this combination having been deemed apparent to one of ordinary skill.  

Regarding claim 12, Panchawagh discloses the device of claim 11.  Panchawagh discloses the device wherein the backing layer (1625 of Figure 16D) comprises at least one of a porous foam layer [0143] or a base layer.  

ii.	Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh in view of Moon et al. (2020/0393921; hereinafter Moon).

Regarding claim 2, Panchawagh discloses the device of claim 1.  Panchawagh discloses the device wherein the acoustics configuration layer is formed from a resonating material (Figure 14A, [0130]: Either of shielding {Comprising 1460} or electrode {Comprising 1485} layers may be formed from copper4). 
Panchawagh does not explicitly disclose the device wherein material forming the acoustic configuration layer is configured to alter a frequency of the ultrasonic signal.  
In the same field of endeavor, Moon discloses an ultrasonic sensor ([0002]; 200 of Figures 1, 11) comprising a piezoelectric material layer (240) adjacent the display (110) capable of adjusting the frequency band of ultrasonic waves in accordance with its selected thickness [0138].  A wider range of information may be sensed [0007].  Please note, Panchawagh acknowledges the relationship of material thickness and wave frequency [0072], without explicitly describing changing the frequency.  It is argued that Panchawagh stands to similarly benefit from such a modification. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Panchawagh to be modified wherein material forming the acoustic configuration layer is configured to alter a frequency of the ultrasonic signal in view of the teaching of Moon to sense a wider range of information.

Regarding claim 3, Panchawagh in view of Moon discloses the device of claim 2.  Panchawagh discloses the device wherein a thickness of the resonating material ([0072]: Piezoelectric layers ranging in thickness from 12 – 28.mu.m) is approximately 10% of a thickness of the flexible display ([0124]: Substrate of flexible display ranging in thickness from 100 – 250.mu.m).  

Regarding claim 4, Panchawagh in view of Moon discloses the device of claim 2.  Panchawagh discloses the device wherein an operational frequency range of the ultrasonic signal is between 1 megahertz and l5 megahertz ([0086]: Range of 5MHz...20MHz overlapping claimed range of 1MHz...15MHz).  

Regarding claim 5, Panchawagh in view of Moon discloses the device of claim 2.  Panchawagh discloses the device wherein a maximum area of the resonating material is at least 25% of a maximum active area of the flexible display (Electrical shielding layer {1460} in Figure 14A formed of copper [0130] shown with an edge-to-edge [0136] relationship to display {1465}, or extending beyond its active area [0100]).  

iii.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh in view of Jin et al. (2020/0264755; hereinafter Jin).

Regarding claim 24, Panchawagh discloses the device of claim 15.  
Panchawagh does not make an outright statement of the device being provided wherein the cross-sectional area is parallel to a portion of the active display.
However, although it is known that sensing with non-planar surfaces is possible5, it is similarly known that respective ones of device layers must be oriented parallel to one another to preclude distortion of captured image signals, for which correction would then be complex and costly6.  
If the device taught by Panchawagh comprised an equivalent teaching of cross-sectional area and active display portion that was non-parallel, it would be explicitly stated, at least in part due to the correction/accommodation that would be required to preserve the device’s functionality as intended (emphasis provided).         
It would be within the purview of an artisan for the device of Panchawagh to be facilitated wherein the cross-sectional area is parallel to a portion of the active display, as claimed, to preclude complex and costly correction.
Panchawagh does not explicitly disclose the device wherein a cross-sectional area of the recess is less than 20% of an area of an active display of the flexible display.
However, Jin occupies removed display layers with a fingerprint sensor [0041] whose sensing region (Comprising 121a of Figure 2A) ranges in size from 1% to 10% of the screen area (122; [0049]).  Flexibility to implement the fingerprint sensor with this or other ranges [0052] of the screen area are among measures by which the capture of invalid information is minimized, when the device interacts with accessories [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Panchawagh to be modified wherein a cross-sectional area of the recess is less than 20% of an area of an active display of the flexible display, in view of the teaching of Jin to minimize the capture of invalid information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Lang et al. (2004/0127790) discloses ultrasound wave velocity in differing media [0170].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0052] of the instant application: Aluminum alloys among list of non-resonating materials 
        2 [0053] of the instant application: Copper is among the list of materials capable of altering frequency of ultrasonic waves.
        3 [0053] of the instant application: Copper is among a list of resonating materials.
        4 [0053] of the instant application: Copper is among the list of resonating materials
        5 Evidentiary reference Tang (2019/0325185) | [0058]
        6 Evidentiary reference Tang | [0059]